Citation Nr: 0712934	
Decision Date: 05/02/07    Archive Date: 07/06/07

DOCKET NO.  04-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, status post total knee 
replacement.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, secondary to in-service cold 
exposure. 

3.  Entitlement to service connection for degenerative joint 
disease of the shoulders, secondary to in-service cold 
exposure.

4.  Entitlement to service connection for degenerative joint 
disease of the fingers and thumb of the left hand, secondary 
to in-service cold exposure.

5.  Entitlement to service connection for poor circulation of 
the lower legs, secondary to in-service cold exposure.

6.  Entitlement to service connection for atherosclerotic 
heart disease, status post coronary artery bypass graft, 
secondary to in-service cold exposure.  

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a rating in excess of 30 percent for scars 
of the ears and face.

9.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability. 	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Specifically, the veteran appeals a July 2003 rating 
action that denied a higher rating for facial scars and 
service connection for degenerative joint disease, poor 
circulation, and heart disease.  The veteran also appeals a 
January 2005 rating action that granted service connection 
for a hearing loss disability, rated as noncompensable, and 
denied service connection for tinnitus.  

The Board notes that the veteran checked a box indicating a 
desire for a hearing before the Board at the RO in a February 
2005 VA Form 9, Appeal to Board of Veterans' Appeals.  This 
form was submitted in disagreement of the January 2005 rating 
action and correctly construed as a notice of disagreement 
with that decision by the RO.  Despite this request, 
following issuance of a statement of the case, the veteran 
executed a subsequent May 2005 VA Form 9 indicating that he 
did not desire a hearing a before the Board.  As there has 
been no subsequent request for a hearing, the Board concludes 
that the veteran intent was to withdraw his prior hearing 
request.  Accordingly, the case is ready for appellate 
review. 

In March 2007, the veteran, through his representative, filed 
a motion to advance his appeal on the Board's docket.  This 
motion was granted in April 2007.  

The issue of entitlement to service connection for poor 
circulation of the lower legs is addressed in the REMAND 
below.  


FINDINGS OF FACT

1.  The evidence shows that the veteran did not have 
arthritis of the right knee during active service or within 
one year of separation from active service; and that any 
degenerative joint disease or arthritis of the right knee is 
not otherwise related to active service, including any in-
service cold injury.

2.  The evidence shows that the veteran did not have 
arthritis of the left knee during active service or within 
one year of separation from active service; and that any 
degenerative joint disease or arthritis of the left knee is 
not otherwise related to active service, including any in-
service cold injury.

3.  The evidence shows that the veteran did not have 
arthritis of either shoulder during active service or within 
one year of separation from active service; and that any 
degenerative joint disease of either shoulder is not 
otherwise related to active service, including any in-service 
cold injury.

4.  The evidence shows that the veteran did not have 
arthritis of the fingers and thumb of the left hand during 
active service or within one year of separation from active 
service; and that any degenerative joint disease or arthritis 
of the fingers and thumb of the left hand is not otherwise 
related to active service, including any in-service cold 
injury.

5.  The evidence shows that the veteran did not have 
cardiovascular or heart disease during active service or 
within one year of separation from active service; and that 
any atherosclerotic heart disease is not otherwise related to 
active service, including any in-service cold injury.

6.  The veteran does not have a diagnosis of tinnitus and his 
complaints of head noise are not attributable to in-service 
acoustic trauma.  

7.  The veteran's scars of the face and ears are not painful 
or unstable, do not affect two facial features or paired sets 
of features, do not result in four or five characteristics of 
disfigurement, and do not result in limitation of function of 
the affected body part.  

8.  Recent audiometric testing revealed an average 63 decibel 
loss, with a speech recognition score of 82 percent, in the 
right ear (level IV); and an average 55 decibel loss, with a 
speech recognition score of 88 percent, in the left ear 
(level II) in December 2004 and an average 64 decibel loss, 
with a speech recognition score of 84 percent, in the right 
ear (level III); and an average 60 decibel loss, with a 
speech recognition score of 88 percent, in the left ear 
(level III) in August 2005.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee, status post 
total knee replacement, claimed as residuals of a cold 
injury, was not incurred in or aggravated by service and may 
not be presumed to have been incurred during service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Degenerative joint disease of the left knee, claimed as 
residuals of a cold injury, was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Degenerative joint disease of the shoulders, claimed as 
residuals of a cold injury, was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Degenerative joint disease of the fingers and thumb of 
the left hand, , claimed as residuals of a cold injury, was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred during service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

5.  Atherosclerotic heart disease, status post coronary 
artery bypass graft, claimed as residuals of a cold injury, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred during service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

6.  Tinnitus was not incurred in or aggravated by service and 
an organic disease of the nervous system may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

7.  The criteria for a rating in excess of 30 percent for 
scarring of the face and ears have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7122, 7800, 7803, 7805 (2006).

8.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in December 2002 and September 2004, prior to the 
initial adjudications of his claims.  These letters did not 
provide adequate notice with respect to the evidence 
necessary to establish a disability rating for the veteran's 
claimed service-connected disabilities or notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal.  See Dingess, supra.  This notice was 
provided to the veteran by letter in March 2006.  
Furthermore, in August 2006, the veteran was provided a VCAA 
compliant letter address all of the issues currently on 
appeal.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA and private medical records have been obtained.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claims decided herein.  
The Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


Evidentiary Background

The record reflects that the veteran served in Korea during 
the Korean War.  He was awarded the Combat Infantryman's 
Badge (CIB).  

The veteran's December 1953 service separation examination 
reveals that the veteran's ears, heart, vascular system, and 
musculoskeletal system were within normal limits.  

During an October 1968 periodic examination while serving in 
the Army Reserves, the veteran denied a history of ear, nose, 
or throat trouble; running ears; hearing loss; swollen or 
painful joints; cramps in his legs; arthritis; bone, joint, 
or other deformity; or painful or "trick" shoulder or 
elbow.  

While the veteran reported a history of arthritis during 
examination in June 1973, he denied a history of arthritis 
during subsequent examination in February 1977 and May 1981.  
Similarly, the veteran denied a history of ear, nose, or 
throat trouble; palpitation or pounding heart; heart trouble; 
cramps in his legs; bone, joint, or other deformity; painful 
or "trick" shoulder or elbow; "trick" or locked knee 
during the 1973, 1977, and 1981 examinations.  This history 
is supported by the objective physical findings as the June 
1973, February 1977, and May 1981 examination reports reveal 
that the veteran's ears; heart; vascular system; upper 
extremities; and lower extremities were within normal limits.  

In January 2000 and February 2000, the veteran was afforded 
VA cold injury protocol examinations.  The veteran reported a 
history of exposure to cold weather during service in Korea 
in late 1952 and early 1953.  The veteran's face and ears 
were reportedly affected by the cold weather.  During his 
February 2000 examination, the veteran reported no exposure 
to his hands or feet.  He did not have any arthritis or joint 
stiffness, including limitation of motion of the parts 
affected by cold exposure.  The examiner noted that there was 
no orthopedic involvement related to his cold exposure.  The 
veteran was noted to have good dorsalis pedis palpable 
bilaterally.  The veteran was noted to have remote cold 
injury to both ears, right more than the left as well as his 
nose and face.  He was noted to have deformity and 
disfigurement of the right ear and recurrent skin cancer 
removal.  The veteran denied any cold sensitivity.  

Thereafter, in March 2000, the RO issued a rating action 
granting service connection for residuals of cold injuries of 
the right ear, rated as 10 percent disabling; left ear rated 
as noncompensable; and nose and face, rated as 
noncompensable.  In addition, service connection was also 
established for a scar, status post excision of recurrent 
basal cell carcinoma of the ears and face, as a residual of 
cold injury, rated as 10 percent disabling.

Subsequent private treatment records show that the veteran 
was treated for osteoarthritis of both knees.  In September 
2001, he underwent a total right knee replacement.  

In October 2002, the veteran submitted a claim for an 
increased rating for his service-connected residuals of frost 
bite to his nose and ear.  He also asserted that his in-
service cold exposure resulted in arthritis of his knees, 
shoulders, and left hand; poor circulation in both lower 
legs; and a heart condition. 

In connection with his claim, the veteran was afforded a VA 
orthopedic examination in April 2003.  He reported a 10 year 
history of polyarthralgia involving both knees and right hip.  
Diagnoses of degenerative joint disease of the knees, 
shoulders, and left hand were rendered.  The examiner opined 
that the veteran's degenerative joint disease involving 
multiple joints was "less likely than not related to his 
military cold weather exposure."

The veteran also underwent a VA cardiovascular examination in 
April 2003.  The veteran reported a 20 year history of 
hypertension.  In 2002, he developed chest pains and three 
vessel coronary artery disease (CAD) was diagnosed.  The 
veteran underwent a successful aortocoronary bypass.  The 
examining cardiologist opined that the veteran had essential 
hypertension and atherosclerotic heart disease with status 
post aortocoronary bypass with stable angina.  While these 
conditions could be aggravated by the presence of cold 
injuries and further exposure to cold weather, the examiner 
opined that the veteran's current heart condition was "less 
likely than not related to cold" weather exposure.

In June 2003, the veteran underwent excision of multiple skin 
lesions on his head and neck areas.  These lesions were 
suspicious for skin cancer.  Physical examination revealed 
three skin lesions on his left face lateral to the left eye.  
One lesion was approximately 1.5 cm in diameter while the 
other two were between 5mm and 10mm in diameter.  It was also 
noted that he evidence of two skin lesions on his nose.  One 
measured approximately 6-7mm in diameter while the other was 
approximately 4mm in diameter.  On the right side of his 
face, he had evidence of a 1 cm skin lesion.  All of the 
lesions were excised.  A subsequent pathology report notes 
that of the 7 specimens received, one revealed actinic 
keratosis with benign lentigo, one revealed squamous cell 
carcinoma, one revealed solar elastosis, and four revealed 
basal cell carcinomas.  

Following the  July 2003 rating action that denied a higher 
rating for facial scars and service connection for 
degenerative joint disease, poor circulation, and heart 
disease, the veteran was afforded an October 2003 VA skin 
examination.   Examination revealed a 2 inch scar lateral to 
the left eye, a 3 inch scar of the left cheek and mandible, 
an indentation of the midline of the nose, a 1 inch scar of 
the right inferior lateral portion of the face, and an 
induration of the right ear auricle.  The scars on the 
midline of the nose and right ear were noted to be 1/2 inch 
thick with loss of tissue.  The examiner observed that the 
right ear auricle and midline of the nose were distorted.

Otherwise, none of the scars were noted to be painful or 
adherent to underlying tissue.  The veteran's skin was noted 
to be soft and smooth with no irregularity.  The skin was not 
atrophic, shiny, or scaly.  There was no instability, 
ulceration or breakdown of skin associated with scarring.  
The veteran's scarring was superficial with no underlying 
soft tissue damage.  There was no inflammation, edema, or 
keloid formation.  However, slight hypopigmentation of the 
superficial scars was observed.  There was no limitation of 
motion or limitation of function caused by scarring.  
Diagnosis was residuals scarring from excision of basal cell 
carcinoma of the ears and face associated with residuals of 
cold injuries. 

By rating action in February 2004, the RO discontinued the 
separate disability evaluations for the veteran's residuals 
of skin cancer and cold injuries of the ears, nose, and face 
and assigned a single 30 percent disability evaluation 
effective from August 30, 2002.  

In a September 2004 statement the veteran discussed his in-
service cold weather exposure.  He noted that he served in 
areas where the temperature was below zero degrees.  He spent 
many days and nights in knee deep snow without proper 
clothing or shoes.  

In December 2004, the veteran was afforded a VA audiological 
examination.  The veteran had reported a 15 to 20 year 
history of hearing loss.  He had problems hearing and 
understanding speech when background noise was present.  The 
examiner observed that the veteran denied the presence of 
tinnitus or any other head noise.  Hearing acuity revealed 
pure tone thresholds, in decibels (dB), as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
60
85
90
LEFT
15
60
70
75

Average pure tone threshold was 63dB in the right ear and 55 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and 88 
percent in the left ear.  The examiner opined that it as more 
likely than not that the veteran's hearing loss was related 
to military noise exposure.  

In January 2005, the RO awarded service connection for 
hearing loss disability, rated as noncompensable, and denied 
service connection for tinnitus.  In his subsequent March 
2005 notice of disagreement, the veteran asserted that he had 
ringing in his ears all the time that he attributed to his 
military noise exposure.  

In August 2005, the veteran underwent an additional VA 
audiological examination.  The examining audiologist reviewed 
the veteran's claims folder and found no 


mention of tinnitus during audiological testing between 1973 
and 1981.   
Hearing acuity revealed pure tone thresholds, in decibels 
(dB), as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
85
90
LEFT
20
65
75
80

Average pure tone threshold was 64dB in the right ear and 60 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 88 
percent in the left ear.  

The examiner noted that in December 2004 she asked the 
veteran on two occasions about tinnitus.  The veteran denied 
the presence of any tinnitus or head noise at that time.  The 
veteran currently reported the presence of occasional head 
noise in the right ear.  This was described as a soft buzzing 
that occurred about twice a month and lasted from 3 to 5 
seconds each time.  He reported that these symptoms began 
around 2002 or 2003.  The examiner reported that details of 
this account were confirmed on three occasions.  The examiner 
noted that the veteran's described rare episodes of head 
noise were consistent with normal auditory function and were 
not typical of an etiology of noise exposure.  As a result, a 
current diagnosis of tinnitus was not confirmed and the 
veteran's head noise was not caused by or a result of 
acoustic trauma from military service during the Korean 
Conflict.  

In September 2005 the veteran underwent another biopsy of 
several skin lesions.  Findings were positive for basal cell 
carcinoma of the left cheek and moderately differentiated 
keratinizing squamous cell carcinoma of the right ear 
extending 2 mm into the dermis.  

The report of a VA examination in November 2005 notes that 
the veteran had no current symptoms related to his service-
connected facial and ear scars.  The veteran was noted to 
have a 2 inch scar lateral to the left eye and a 3 inch scar 
on the left cheek and mandible that were slightly depressed 
and asymptomatic.  There was also a transverse, slightly 
depressed scar, over the dorsum of the nose at the junction 
between the cartilage and nasal bones.  This scar was 
asymptomatic and nondysfunctional.  There was also a 1 inch 
scar on the right inferior lateral aspect of the right ear 
auricle that was slightly depressed.  Two additional scars, 
status post excision of the basal cell carcinoma.  A linear 
well healed scar was over the left cheek.  The scar looked 
like a wrinkled scar and measured 1 inch in length.  It was 
parallel to the normal wrinkle that goes around the mouth 
within the cheek bone and mouth.  It was asymptomatic.  The 
other scar was on the superior aspect of the concha on the 
right ear.  It measured 5/8 inch.  It was oval, slightly 
depressed, and asymptomatic.  

The examiner observed that there was no pain in the scars or 
adherence to underlying tissue.  The veteran's old scarring 
showed atrophic, slightly shiny skin.  They were slightly 
depressed.  His new scar over the left cheek was a very fine 
line.  It appeared linear and wrinkle like.  The one over the 
right ear was oval, slightly depressed, and of normal 
texture.  It was slightly depressed.  There was no 
instability, ulceration, or skin breakdown.  All of the 
scarring was superficial.  None were described as deep.  
There was no inflammation, edema, or keloid formation.  The 
scarring was of normal coloration compared to normal areas of 
skin.  The examiner observed that there was no gross 
distortion or asymmetry of any feature or set of paired 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, or lips).  The examiner further 
observed that there was no area of induration and 
inflexibility of skin in the area in the scar.  Furthermore, 
there was no limitation of motion or other limitation of 
function caused by a scar.  

Claims for Service Connection

Initially, the Board notes that the veteran served during the 
Korean War assigned to an infantry unit and awarded the 
Combat Infantryman's Badge.  Therefore, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) are for application.  
Thus, the Board accepts the veteran's account of being 
exposed to extreme cold weather and loud noise during combat 
while in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
organic disease of the nervous system, arthritis, or 
cardiovascular renal disease if the disability is manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence" in order to prevail).

Degenerative Joint Disease

While the veteran currently has degenerative joint disease of 
both knees, both shoulders, and fingers and thumb of left 
hand, there is no evidence that the veteran had arthritis of 
either knee, either shoulder, or any fingers or thumb of the 
left hand during active service or within one year of 
separation from active service. On the contrary, his 1953 
service separation examination is negative for any pertinent 
findings of arthritis.  

There is no evidence relating any degenerative joint disease 
or arthritis of the knees, shoulders, or any fingers or thumb 
of the left hand to active service, including any in-service 
cold injury.  On the contrary, a VA examination opined in 
February 2000 that the veteran had no orthopedic involvement 
related to cold exposure.  Similarly, another VA examiner in 
April 2003 opined that the veteran's degenerative joint 
disease was less likely not related to military cold weather 
exposure.  

The veteran has not submitted any medical records or opinions 
relating his degenerative joint disease of the knees, 
shoulder, and/or any fingers or thumb of the left hand to 
active service, nor has any VA medical professional related 
his degenerative joint disease to active service.  

Although the veteran has alleged that his degenerative joint 
disease is a residual of an in-service cold injury, he is not 
competent to state the etiology of his arthritis, nor is he 
competent to relate it to service.  See Espiritu, 2 Vet. App. 
at 494-95.

Simply put, the record is devoid of competent, reliable 
evidence showing that the veteran's degenerative joint 
disease of the knees, shoulders, or any fingers or thumb of 
the left hand is related to active service or was manifested 
to a compensable degree within one year of his separation 
from active service.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for degenerative joint disease of the right knee, 
left knee, shoulders, and fingers and thumb of the left hand, 
claimed as residuals of a cold injury, is denied.

Atherosclerotic heart disease 

While the veteran currently has essential hypertension and 
coronary artery disease, status post bypass, there is no 
evidence that he had a cardiac disability during active 
service or within one year of separation from active service.  
His 1953 service separation examination is negative for any 
pertinent findings of cardiovascular disability.  

Furthermore, there is no evidence relating any current 
cardiovascular disability to active service, including any 
in-service cold injury.  On the contrary, a VA examination 
opined in April 2003 noted that the veteran's current cardiac 
disabilities were less likely than not related to inservice 
cold injury.  

The veteran has not submitted any medical records or opinions 
relating his atherosclerotic heart disease to active service, 
nor has any medical professional related his atherosclerotic 
heart disease to active service.  

Although the veteran has alleged that his heart disease is a 
residual of an in-service cold injury, he is not competent to 
state the etiology of his heart disease, nor is he competent 
to relate it to service.  See Espiritu, 2 Vet. App. at 494-
95.

Simply put, the record is devoid of competent, reliable 
evidence showing that the veteran's heart disease is related 
to active service or was manifested to a compensable degree 
within one year of his separation from active service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for atherosclerotic 
heart disease, claimed as a residual of a cold injury, is 
denied.

Tinnitus

The record, as noted earlier, confirms that the veteran 
engaged in combat during the Korean War.  His assertions of 
exposure to acoustic trauma during combat are credible and 
supported by the record.  The Board acknowledges that the 
veteran was granted service connection for a bilateral 
hearing loss disability resulting from this noise exposure.  

The veteran's service medical records are entirely silent as 
to the manifestation of tinnitus, or tinnitus-related 
complaints.  Similarly, his post service medical records 
essentially ruled out current tinnitus and the veteran denied 
tinnitus during examination in 2004.  Similarly, while the 
veteran reported head noise during in 2005, the examining 
audiologist opined that his reported symptoms did not 
represent tinnitus.  Rather, his symptoms were consistent 
with normal auditory function.  The Board also notes that the 
veteran did not report that he had tinnitus during combat, 
thus he has not submitted satisfactory lay evidence of in-
service tinnitus.

The Board is cognizant of the veteran's statements to the 
effect that he is entitled to be service-connected for 
tinnitus, which he believes is a residual in-service acoustic 
trauma. However, his lay statements are not competent 
evidence of a current diagnosis.

In short, the preponderance of the evidence is against the 
veteran's claim of service connection for tinnitus.  The 
Board thus concludes that the criteria for entitlement to 
service connection for this benefit are not met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.


Claims for Higher Ratings

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule) that is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Each disability must be viewed in 
relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working 
or seeking work.  38 C.F.R. § 4.2.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.


Facial Scars

The Board notes that cold injuries are evaluated under 
Diagnostic Code 7122.  Under these criteria, a 30 percent 
rating is assigned for cold injury residuals which include 
arthralgia or other pain, numbness or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).  A 20 
percent disability rating is warranted for cold injury 
residuals which include arthralgia or other pain, numbness or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  A 10 percent disability rating is warranted 
for arthralgia or other pain, numbness, or cold sensitivity.  

The Board notes that the 2003 and 2005 VA examinations do not 
reveal any arthralgia or pain associated with the veteran's 
residual scarring.  Furthermore, there is no current 
complaint of numbness or cold sensitivity; rather, the 
veteran's complaints have centered on the appearance of his 
face and ears.  Thus, the Board concludes that the criteria 
for a compensable evaluation under Diagnostic Code 7122 are 
not met.  

However, the Board acknowledges that the evidence shows that 
the veteran's in-service cold weather exposure has resulted 
in multiple areas of skin cancer (both basal cell and 
squamous cell) over various parts of his face and ears.  Note 
1 following Diagnostic Code 7122 provides for additional 
rating evaluations for amputations of fingers or toes.  
Complications, such as squamous cell carcinoma at the site of 
a cold injury scar, or peripheral neuropathy and other 
disabilities that have been diagnosed as residual effects of 
cold injuries such as Raynaud's phenomenon or muscle atrophy 
also warrant an additional rating evaluation.  Thus, the 
Board will consider whether a higher rating is warranted 
based upon current residual scarring.  

The RO has assigned a combined disability evaluation of 30 
percent for scarring resulting from his cold weather exposure 
under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under these 
criteria, a 30 percent rating is assigned for scarring when 
there is either visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, or lips); or when there are two or 
three characteristics of disfigurement.  

A 50 percent rating is assigned when scarring causes 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features; or when there are 
four or five characteristics of disfigurement.  The 8 
characteristics of disfigurement are: 

1)  Scar 5 or more inches (13 or more 
cm.) in length; 
2)  Scar at least one-quarter inch (0.6 
cm.) wide at widest part; 
3)  Surface contour of scar elevated or 
depressed on palpation; 
4)  Scar adherent to underlying tissue; 
5)  Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.); 
6)  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
7)  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.); and 
8)  Skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.). 

The October 2003 VA examination report shows that the 
veteran's scars of the midline of he nose and right ear 
resulted in loss of tissue and were noted to be 
"distorted."  However, while the veteran's scarring results 
in visible or palpable tissue loss with a depression of the 
nose and ear, the evidence does not show either gross 
distortion or asymmetry of two features or paired sets of 
features as contemplated by a higher rating.  On the 
contrary, the recent November 2005 VA examination report 
notes that there was no gross distortion or asymmetry of any 
feature or set of paired featured.  Photographs taken in 
connection with the 2003 examination are of record.  

The veteran's scarring also fails to meet four 
characteristics of disfigurement, so as to warrant a 50 
percent rating.  While the veteran meets several of the 
characteristics of disfigurement (such as the surface contour 
of the scarring slightly depressed on palpation), the 
veteran's scarring does not cover a surface area exceeding 
six square inches, and, as such, does not meet four of the 
eight characteristics of disfigurement by definition.  
Furthermore, the veteran's scarring is not adherent to the 
underlying tissue and the scarring is not greater than 5 
inches in length.  Therefore, the veteran fails to meet the 
required number of characteristics of disfigurement.  As 
such, the veteran's scarring fails to meet the criteria for a 
rating in excess of 30 percent under Diagnostic Code 7800.  

The Board has considered whether evaluating each residual 
scar individually would result in a higher combined 
evaluation for scarring.  In this regard, the Rating Schedule 
provides Board notes unstable superficial scars will be rated 
as 10 percent disabling under Diagnostic Code 7803.  Under 
Diagnostic Code 7804, superficial scars which are painful on 
examination will be rated as 10 percent disabling. The Notes 
to Diagnostic Codes 7803 and 7804 provide that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar and a superficial scar is one 
not associated with underlying soft tissue damage.  Scars may 
also be rated under Diagnostic Code 7805 based on limitation 
of function of affected part. 

As noted above, five separate scars were identified during VA 
examination in July 2003 none of which were noted to be 
unstable, ulcerating or manifested by skin breakdown.  
Furthermore, none of the scarring was found to be painful or 
adherent to underlying tissue.  Similarly, six residuals 
scars were noted during examination in November 2005.  Again, 
there was no instability, ulceration, or skin breakdown 
associated with any of the scars.  Likewise, there was no 
pain in the scars or adherence to underlying tissue.  In 
light of the foregoing, the Board concludes that compensable 
evaluations under Diagnostic Code 7803 or Diagnostic Code 
7804 are not warranted for any of the residual scarring.  
Thus, evaluation of each current residual scar separately 
would not result in a combined evaluation in excess of the 30 
percent currently assigned under Diagnostic Code 7800.

Based on the discussion above, the Board concludes that a 
rating in excess of 30 percent for scars of the face and ears 
as a result of in-service cold weather exposure are not met.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The record does not reflect that the veteran is 
unable to work due to his facial and ear scarring.  Thus, in 
the absence of additional factors, the Board finds that the 
criteria for referral of the claim for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Hearing Loss Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  The veteran's 
service-connected hearing loss has been rated by the RO under 
the provisions of Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment. Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

After a review of the evidence, the Board finds that the 
criteria for an initial compensable rating for the veteran's 
service-connected bilateral hearing loss disability are not 
met.  Accordingly, his claim for a compensable rating fails.  

The December 2004 VA audiological findings show a right ear 
pure tone decibel loss of 63 with speech recognition of 82 
percent.  This corresponds to a numeric designation of Level 
IV hearing in the right ear.  38 C.F.R. § 4.87, Table VI 
(2006).  He had left ear average pure tone decibel loss of 55 
with speech recognition of 88 percent.  These findings are 
also consistent with Level II hearing in the left ear.  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2006).  

The veteran's most recent VA examination, dated in August 
2005, shows a right ear pure tone decibel loss of 64 with 
speech recognition of 84 percent.  This corresponds to a 
numeric designation of Level III hearing in the right ear.  
38 C.F.R. § 4.87, Table VI (2006).  He had a left ear average 
pure tone decibel loss of 60 with speech recognition of 88 
percent.  These findings are also consistent with Level III 
hearing in the left ear.  These combined numeric designations 
also result in a rating of 0 percent under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Table VII (2006).  

As shown above, the audiometric examinations of record 
support a finding of a noncompensable evaluation.  The Board 
notes that the veteran's assertions that his hearing has 
deteriorated are credible.  However, in determining the 
actual degree of disability, the examination findings are 
more probative of the degree of impairment.  
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4 
Diagnostic Code 6100.  Accordingly, the noncompensable 
disability evaluation presently assigned accurately reflects 
the degree of the veteran's service-connected hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 
4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86, which provide that an individual who manifests pure 
tone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
audiology testing do not show pure tone thresholds at all 
four of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

Degenerative joint disease of the right knee, status post 
total knee replacement, secondary to in-service cold weather 
exposure, is denied.

Degenerative joint disease of the left knee, secondary to in-
service cold weather exposure, is denied

Degenerative joint disease of the shoulders secondary to in-
service cold weather exposure, is denied

Degenerative joint disease of the fingers and thumb of the 
left hand, secondary to in-service cold weather exposure, is 
denied

Atherosclerotic heart disease, status post coronary artery 
bypass graft, secondary to in-service cold weather exposure, 
is denied.

Service connection for tinnitus is denied.

An increased rating for scars of the ears and face, currently 
rated as 30 percent disabling, is denied.  

An initial compensable disability evaluation for bilateral 
hearing loss disability is denied. 


REMAND

With regard to the veteran's claim for poor circulation in 
his lower legs, the Board notes that the veteran reported no 
cold exposure to his feet to his feet during examination in 
February 2000 and it was felt that workup for arteries and 
veins was not indicated.  However, private medical records 
dated in September 1996, August 1998 and May 2003 from Dr. 
D.W., the veteran's private physician noted that the veteran 
had a past history of frostbite injuries to his extremities.  
Furthermore, Dr. D.W. noted that he currently had "skin 
changes in his distal lower extremities" consist with past 
frostbite injuries.  As it is unclear if the veteran has any 
current lower extremity disability related to in-service cold 
weather exposure, the Board is of the opinion that a new VA 
examination would be probative in ascertaining whether the 
veteran currently has any current residuals of cold weather 
injury of his lower extremities.  

In light of the discussion above, this case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

The veteran should be scheduled for a VA 
examination to ascertain whether he 
currently has any lower extremity 
disability related to his in-service cold 
weather exposure.  The claims folder, to 
include all evidence added to the record 
should be made available to the examiner 
in conjunction with the examination.  All 
appropriate diagnostic tests should be 
accomplished. 

After reviewing the claims file the 
veteran should be examined to determine 
the nature and etiology of all disorders 
of the lower extremities that are 
currently manifested.  In particular, the 
examiner should identify any current 
disability that is manifested by 
circulatory problems of the lower 
extremities.  For each disability of the 
lower extremities identified, the 
examiner should proffer an opinion as to 
whether it is at least likely as not that 
the disability resulted from veteran's 
exposure to the cold while serving in 
Korea in the 1950s.  

The rationale for each decision reached 
should be set forth in the examination 
report.  If it is not feasible to answer 
any of these questions, this should be so 
stated. 


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


